DETAILED ACTION
This action is responsive to communications filed 07 December 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US-10802889-B1) hereinafter Ganesan in view of Bateman (US-9953332-B2) further in view of BUSJAEGER et al. (US-20200250172-A1) hereinafter Busjaeger.
Regarding claim 1, Ganesan discloses:
A cloud server ([FIG. 1] VRMS 102 [col. 13, ls. 50-col. 14, ls. 23] computer system 200 that can be representative of VRMS 102, and may reside in a cloud (i.e. cloud server)) comprising: 
a transceiver configured to receive an event ([col. 10, ls. 43-62] reporting module 122 is operable to create reports on any information (i.e. event) obtained (i.e. received) from the monitoring module 114 or the logging module 114 [col. 16, ls. 3-12] interface 206 may include hardware, encoded software, or both providing one or more interfaces for communication, e.g. packet-based, among networks, devices and/or other computer systems), wherein a hook of the received event was generated by a mobile application related to an orchestrator for robotic automation ([col. 14, ls. 8-23] components of the computer system may comprise a mobile telephone [col. 10, ls. 63-col. 11, ls. 12] to display reported data on the dashboard 120 (i.e. hook, providing data from the reporting module or logging module to the client device, wherein if a dashboard is not communicative with a reporting module or logging module it would not be able to receive information for display), accessible by a user, via the client, e.g. mobile telephone, related to RPA platform 106, see [FIG. 1] system 100 (i.e. items 102, 104, 106, 108, 110, 138, 140 related) [col. 13, ls. 50-col. 14, ls. 7] application 222, e.g. dashboard 120 (i.e. application such as for mobile telephone)) and wherein the received event is triggered by the orchestrator ([col. 25, ls. 17-24] RPA controller 112 monitors robotic processes on the RPA platform 106 utilizing the monitoring module [col. 10, ls. 15-42] specific events have been detected, e.g. by monitoring module (i.e. from RPA platform 106, e.g. event occurred (i.e. triggered) the RPA platform)); and 
([col. 14, ls. 24-31] computer system 200 includes a processor 208, an interface 206, a bus 204, etc. [FIG. 2] processor 208 coupled with interface 206 [col. 16, ls. 3-12] interface 206 may include hardware, encoded software, or both providing one or more interfaces for communication, e.g. packet-based, among networks, devices and/or other computer systems),
wherein the transceiver is further configured to transmit ([col. 10, ls. 15-42] reporting module 122 can be operable to distribute reports to the dashboard 120 [col. 16, ls. 3-12] interface 206 may include hardware, encoded software, or both providing one or more interfaces for communication, e.g. packet-based, among networks, devices and/or other computer systems), to a push notification service for delivery to the mobile application related to the orchestrator ([col. 10, ls. 43-62] reporting module can be utilized to send reports or alerts to the dashboard 120, e.g. as push notifications), 
Ganesan does not explicitly disclose:
receive a webhook event, wherein a webhook of the received webhook event was generated by an application related to an orchestrator, wherein the received webhook event is triggered by the orchestrator;
the processor configured to inspect the received webhook event for duplicates and validity, where the received webhook event is batched for notification to a device based on a predetermined timer, and wherein an invalid webhook event is indicated as an unsupported webhook event,
transmit a single notification send request having the notification with other notifications for an event type.
However, Bateman discloses:
receive a webhook event ([col. 18, ls. 21-col. 19, ls. 4] receiving, at a shipping services platform webhook endpoint, updated parcel data (i.e. webhook event) [col. 22, ls. 14-41] method 100 implemented by a server, see [FIG. 2] [col. 17, ls. 6-28] e.g. S110, by a delivery prediction system 100,), webhook of the received webhook event was generated by an application related to an orchestrator ([col. 18, ls. 21-col. 19, ls. 4] enabling a user to establish webhook endpoints [col. 3, ls. 38-52] webhook endpoint integrated with the application [FIG. 2] [col. 5, ls. 41-67] shipping carriers (i.e. orchestrator) , e.g. delivering data to delivery prediction system, wherein block S110 can include establishing webhooks for automatically receiving delivery data) and wherein the received webhook event is triggered by the orchestrator ([FIG. 2] [col. 5, ls. 41-67] webhook enables an entity (i.e. delivery prediction system) to be automatically updated in response to an event occurrence, e.g. a shipping carrier updating their database with updated delivery data (i.e. triggered by the shipping carrier));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan in view of Bateman to have utilized webhooks. One of ordinary skill in the art would have been motivated to do so to enable an entity to automatically be updated in response to an event occurrence (Bateman, [0026]).
Ganesan-Bateman do not explicitly disclose:
the processor configured to inspect the received event for duplicates and validity, where the received event is batched for notification to a device based on a predetermined timer, and wherein an invalid event is indicated as an unsupported event,
transmit a single notification send request having the notification with other notifications for an event type.
However, Busjaeger discloses:
the processor configured to inspect the received event for duplicates and validity ([0092] event processors enforce constraints, e.g. event.insert could return an error indicating that a constraint has been violated (i.e. validity) or that the event is a duplicate entry), where the received event is batched for notification to a device based on a predetermined timer ([0023] events can be batched and written to the event log at the same time [0102] e.g. received within a predefined or configured period of time may be batched, e.g. 10 milliseconds), and wherein an invalid event is indicated as an unsupported event ([0082] error message to be sent to a querying user when invalid values are included in an event message/when event cannot be appended to the event log [0092] error indicating that a constraint has been violated [0128] error message may indicate the error or failure, reason for the error and/or error (i.e. violated constraints for events is an unsupported event as it does not follow constraints for the event log)),
transmit a single notification send request having the notification with other notifications for an event type ([0082] ES_Event to indicate the different types of events that can be appended to the event log (i.e. for single type only a single type of event can be appended to log, e.g. events of similar types)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman in view of Busjaeger to have inspected received webhook events for duplicates and validity and batch events for notification to a device based on a predetermined timer and indicate invalid webhook events as unsupported, also further transmitting a request to send the notification with other notifications of a single type. One of ordinary skill in the art would have been motivated to do so to batch events to be written to an event log at the same time within a period of time, and enforces constraints on events such as constraint violations or duplicate entries, and further allow a user to indicate the type of events that can be appended to the event log for events to be received (Busjaeger, [0023] [0082] [0092] [0102]) where it enables an entity to automatically be updated in response to an event occurrence (e.g. webhooks) (Bateman, [0026]).
Regarding claim 2, Ganesan-Bateman-Busjaeger disclose:
The cloud server of claim 1, set forth above,

wherein the received event includes one or more of a job faulted event ([col. 31, ls. 24-44] monitoring module 114 can determine real-time statuses of resources, such as of robotic processes, e.g. failure, etc.), a schedule faulted event, a queue transaction failure event, or a queue transaction abandoned event.
Ganesan does not explicitly disclose:
wherein the received webhook event includes one or more of a job faulted event, a schedule faulted event, a queue transaction failure event, or a queue transaction abandoned event.
However, Bateman discloses:
wherein the received webhook event includes one or more of a job faulted event ([col. 4, ls. 58-col. 5, ls. 2] status change data (e.g. failure, error, etc.) wherein a failure or error of delivery is a job faulted event), a schedule faulted event, a queue transaction failure event, or a queue transaction abandoned event.  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan in view of Bateman to have utilized webhooks. One of ordinary skill in the art would have been motivated to do so to enable an entity to automatically be updated in response to an event occurrence (Bateman, [0026]).
Regarding claim 3, Ganesan-Bateman-Busjaeger disclose:
The cloud server of claim 2, set forth above,
Ganesan does not explicitly disclose:
wherein the processor is further configured to discard duplicate webhook events.
However, Bateman discloses:
webhook events ([col. 18, ls. 21-col. 19, ls. 4] receiving, at a shipping services platform webhook endpoint, updated parcel data (i.e. webhook event) [col. 22, ls. 14-41] method 100 implemented by a server, see [FIG. 2] [col. 17, ls. 6-28] e.g. S110, by a delivery prediction system 100 (i.e. server) wherein for a system to receive information and transmit information requires a transceiver, without a transceiver the system would not be able to receive nor transmit information)
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan in view of Bateman to have utilized webhooks. One of ordinary skill in the art would have been motivated to do so to enable an entity to automatically be updated in response to an event occurrence (Bateman, [0026]).
Ganesan-Bateman do not explicitly disclose:
wherein the processor is further configured to discard duplicate events. 
However, Busjaeger discloses:
wherein the processor is further configured to discard duplicate events ([0016] event is written only once and avoid record duplicates (i.e. discarded from consideration for appending into the records)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman in view of Busjaeger to have discarded duplicate webhook events. One of ordinary skill in the art would have been motivated to do so to avoid record duplicates (Busjaeger, [0016]).
Regarding claim 4, Ganesan-Bateman-Busjaeger disclose:
The cloud server of claim 1, set forth above,
Ganesan-Bateman do not explicitly disclose:
wherein the processor is further configured to set the timer until batching of notifications is processed.  
However, Busjaeger discloses:
([0102] configured period of time, e.g. all events received within 10 milliseconds up to 10 events are batched and written).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman in view of Busjaeger to have set the timer until batching of notifications is processed. One of ordinary skill in the art would have been motivated to do so configure micro batches where events may be inserted into the event log as a composite event (Busjaeger, [0102]).
Regarding claims 10-13, and 19-20, they do not further define nor teach over the limitations of claims 1-4 , therefore, claims 10-13, and 19-20 are rejected for at least the same reasons set forth above as in claims 1-4 .
Claim 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan-Bateman-Busjaeger in view of Raman et al. (US-20180288736-A1) hereinafter Raman.
Regarding claim 7, Ganesan-Bateman-Busjaeger disclose:
The cloud server of claim 1, set forth above,
Ganesan-Bateman-Busjaeger do not explicitly disclose:
wherein the processor is configured to queue notifications.  
However, Raman discloses:
wherein the processor is configured to queue notifications ([0027] [0095] group related notifications into a cumulative notification and send them at scheduled intervals (i.e. queuing notifications to be sent)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger in view of Raman 
Regarding claim 8, Ganesan-Bateman-Busjaeger-Raman disclose:
The cloud server of claim 7, set forth above,
Ganesan-Bateman-Busjaeger do not explicitly disclose:
wherein the queuing is based on one or more of a push ID token that identifies a mobile device the event is intended for, an event type, and an event ID that identifies an event.  
However, Raman discloses:
wherein the queuing is based on one or more of a push ID token that identifies a mobile device the event is intended for, an event type ([0027] [0057] [0095] cumulative notifications sent at scheduled intervals, e.g. related notifications grouped, such as by same issue/class (i.e. event type)), and an event ID that identifies an event.  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger in view of Raman to have queued notifications based on one or more of a push ID token, an event type, and event ID. One of ordinary skill in the art would have been motivated to do so to send cumulative notifications at scheduled intervals (Raman, [0095]).
Regarding claims 16-17, they do not further define nor teach over the limitations of claims 7-8, therefore, claims 16-17 are rejected for at least the same reasons set forth above as in claims 7-8.
Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan-Bateman-Busjaeger in view of Ruiz-Meraz et al. (US-10637946-B2) hereinafter Ruiz-Meraz.
Regarding claim 5, Ganesan-Bateman-Busjaeger disclose:
The cloud server of claim 1, set forth above,
Ganesan-Bateman-Busjaeger do not explicitly disclose:

However, Ruiz-Meraz discloses:
wherein information received by the server is cached to run-time memory ([col. 24, ls. 56-col. 25, ls. 8] caching received events to avoid reading from storage [col. 35, ls. 43-59] main memory 1906 such as random access memory (RAM), e.g. for runtime).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger in view of Ruiz-Meraz to have cached information received by the server in a run-time memory. One of ordinary skill in the art would have been motivated to do so to avoid waiting for reads from the storage (Ruiz-Meraz, [col. 24, ls. 56-col. 25, ls. 8]).
Regarding claim 14, it does not further define nor teach over the limitations of claim 5, therefore, claim 14 is rejected for at least the same reasons set forth above as in claim 5.
Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan-Bateman-Busjaeger in view of Algieri et al. (US-20180276142-A1) hereinafter Algieri.
Regarding claim 6, Ganesan-Bateman-Busjaeger disclose:
The cloud server of claim 1, set forth above,
Ganesan-Bateman-Busjaeger do not explicitly disclose:
wherein the processor purges all data related to the notification from run-time memory upon sending of the notification.  
However, Algieri discloses:
wherein the processor purges all data related to the notification from the run-time memory upon sending of the notification ([0011] in response to receiving the notification, freeze a cache of the storage array (i.e. run-time memory) and flush (i.e. purge) data in the cache to a persistent storage, wherein to receive a notification requires the notification to be sent, without sending of a notification it would not be received).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger in view of Algieri to have purged all data related to the notification from the run-time memory upon sending of the notification. One of ordinary skill in the art would have been motivated to do so to flush data to a persistent storage (Algieri, [0011]).
Regarding claim 15, it does not further define nor teach over the limitations of claim 6, therefore, claim 15 is rejected for at least the same reasons set forth above as in claim 6.
Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan-Bateman-Busjaeger in view of Shavell et al. (US-10291730-B1) hereinafter Shavell.
Regarding claim 9, Ganesan-Bateman-Busjaeger disclose:
The cloud server of claim 1, set forth above,
G Ganesan-Bateman-Busjaeger do not explicitly disclose:
wherein the processor sets a maximum number of requests from the orchestrator.  
However, Shavell discloses:
wherein the processor sets a maximum number of requests from the orchestrator ([col. 9, ls. 15-34] determine/calculate a maximum number of requests [col. 5, ls. 1-11] e.g. maximum number of requests that the service provider can serve over a given timeframe, e.g. process a request associated with a push notification event).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger in view of Shavell to have set a maximum number of requests from the orchestrator. One of ordinary skill in the art would 
Regarding claim 18, it does not further define nor teach over the limitations of claim 9, therefore, claim 18 is rejected for at least the same reasons set forth above as in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrey et al. (US-20160092449-A1) DATA RATING;
Millington et al. (US-20210092551-A1) SYSTEM AND METHOD FOR PROCESSING VEHICLE EVENT DATA FOR JOURNEY ANALYSIS;
Krishnan et al. (US-11115459-B2) GENERIC AND CONFIGURABLE TECHNIQUE FOR WEBHOOK VALIDATION WITH ARBITRARY APPLICATIONS;
Reddy et al. (US-20190306173-A1) ALERT AMERT CONTRACTS CONFIGURED TO MANAGE AND RESPOND TO ALERTS RELATED TO CODE;
ZHOU et al. (US-20200402058-A1) SYSTEMS AND METHODS FOR REAL-TIME PROCESSING OF DATA STREAMS;
Liu et al. (US-20170091809-A1) TRACKING INTERACTION WITH SPONSORED AND UNSPONSORED CONTENT;
Swaminathan et al. (US-20190095991-A1) COMPUTER-IMPLEMENTED MORTGAGE PROCESSING SYSTEM AND METHOD FOR FACILITATING A MORTGAGE FULFILLMENT PROCESS;
Allen, IV et al. (US-20180345489-A1) ROBOTICS PROCESS AUTOMATION MACRO BOT;
Sturtivant (US-20190286736-A1) RESOURCE-EFFICIENT RECORD PROCESSING IN UNIFIED AUTOMATION PLATFORMS FOR ROBOTIC PROCESS AUTOMATION;
Chi et al. (US-20100198813-A1) SYSTEMS AND METHODS FOR A SEARCH ENGINE RESULTS PAGE RESEARCH ASSISTANT;
Zriashchev et al. (US-20170289252-A1) WALL CLOCK WITH CLOCK FACE AS A DISPLAY FOR DISPLAYING INFORMATION FROM A PLURALITY OF DEVICES IN THE INTERNET OF THINGS;
Stachura (US-10216494-B2) SPREADSHEET-BASED SOFTWARE APPLICATION DEVELOPMENT;
BODIN et al. (US-20200160458-A1) SYSTEM AND METHOD FOR GENERATING ACTIONABLE INTELLIGENCE BASED ON PLATFORM AND COMMUNITY ORIGINATED DATA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex H. Tran/Examiner, Art Unit 2453            
 

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453